Cooper, J.,
delivered the opinion of the court.
There is no allegation in the bill that the notes upon which the judgment at law was founded have been paid, nor are any facts stated from which it appears that any other result would follow than a judgment in favor of the appellants if a new trial is had at law. In the absence of such statements in the bill, the weight of authority is that a court of equity will not cancel the judgment at law even though it was rendered without notice to the defendant. One who seeks the interposition of a court of equity to enjoin the execution of a judgment at law must show not only the existence of those defects which warrant the intervention of the court, but also that there is a valid defense to the claim on which the judgment is founded. Harris v. Gwin, 10 S. & M. 563; Gregory v. Ford, 14 Cal. 138; Coon v. Jones, 110 Iowa 131; Secor v. Woodward, 8 Ala. 500; Gardner v. Jenkins, 14 Md. 58 ; Fowler v. Lee, 10 Gill & J. 358.

The decree is reversed and bill dismissed.